Case 9:18-cv-80176-BB Document 548-4 Entered on FLSD Docket 06/01/2020 Page 1 of 15
                                    Confidential

                                                                          Page 1
                           UNITED STATES DISTRICT COURT

                           SOUTHERN DISTRICT OF FLORIDA

             ----------------------------------X
             IRA KLEIMAN, as the personal      )
             representative of the Estate of   )
             David Kleiman, and W&K Info       )
             Defense Research, LLC,            )
                                               )
                              Plaintiffs,      )          CASE NO.:
                                               )
             v.                                )          9:18-cv-80176-BB/BR
                                               )
             CRAIG WRIGHT,                     )
                                               )
                              Defendant.       )
             ----------------------------------X


                                      CONFIDENTIAL

                  REMOTE DEPOSITION OF NICHOLAS JOSEPH CHAMBERS

                        Friday, May 1, 2020; 10:06 a.m. EST




             Job No.:     573692

             Pgs.   1 - 8, 22 - 227

             Reported by:     Cindy L. Sebo, RMR, CRR, RPR, CSR, CCR,

             CLR, RSA, Remote Counsel Reporter, LiveDeposition

             Authorized Reporter

                                MAGNA LEGAL SERVICES
                                   (866) 624-6221
                                   www.MagnaLS.com
Case 9:18-cv-80176-BB Document 548-4 Entered on FLSD Docket 06/01/2020 Page 2 of 15
                                    Confidential

                                                                         Page 27
        1             Q.       Is he -- is Mr. White your boss?

        2             A.       I wouldn't say he's -- he's my boss.

        3       He's my colleague.

        4             Q.       And what -- within AlixPartners, what

        5       group do you work in?

        6             A.       I work in the e-Discovery and forensics

        7       group at AlixPartners.

        8             Q.       Is -- and are you aware that Mr. White

        9       also issued an expert report in this litigation?

       10             A.       I'm aware that he issued expert reports

       11       previously, yes.

       12             Q.       Were you involved in the drafting of

       13       those reports?

       14             A.       I assisted Mr. White in some of the

       15       draft -- the drafting of his device reports -- one

       16       of his device reports previously.

       17             Q.       Was Mr. White involved in the drafting

       18       of your report?

       19             A.       No -- insofar as he looked at the

       20       formatting and grammar, like I mentioned

       21       previously.

       22             Q.       Are you aware why Mr. White is no
Case 9:18-cv-80176-BB Document 548-4 Entered on FLSD Docket 06/01/2020 Page 3 of 15
                                    Confidential

                                                                         Page 28
        1       longer a testifying expert in this case?

        2              A.      I am not, no.

        3              Q.      And you stated previously you were

        4       involved in the collection of documents in this

        5       litigation.

        6                      Were you involved in the collection of

        7       documents from the Defendant?

        8              A.      I collected some documents at the

        9       Defendant's residence, yes.

       10              Q.      When was that?

       11              A.      I believe that was February 2019.

       12              Q.      Have you been involved in any of the

       13       other document collection processes in this

       14       litigation, beside -- besides the -- the initial

       15       one that took place in February 2019?

       16              A.      I've performed collections since then,

       17       yes.

       18              Q.      Which collections have you performed?

       19              A.      I collected five of the Plaintiff hard

       20       drives that were presented to us for collection.

       21              Q.      Outside of the initial collection in

       22       February 2019 from the Defendant and the collection
Case 9:18-cv-80176-BB Document 548-4 Entered on FLSD Docket 06/01/2020 Page 4 of 15
                                    Confidential

                                                                         Page 29
        1       of the Plaintiffs' devices, have you participated

        2       in any of the collection of devices in this

        3       litigation?

        4             A.       Not that I'm aware of, off the top of

        5       my head, but I would have to review collection

        6       documentation to be able to say that with

        7       certainty.

        8             Q.       Have you traveled in this -- outside --

        9       you stated you traveled to the Defendant's home?

       10             A.       Yes, correct.

       11             Q.       In London or outside of London?

       12             A.       It was outside of London, yes.

       13             Q.       Who else was at that -- who else

       14       assisted in that process?

       15             A.       Do you mean from the AlixPartners team,

       16       or are you referring to other entities?

       17             Q.       Yes, who was -- who was involved in --

       18       anybody.    Who was involved in the collection

       19       process at the Defendant's home?

       20             A.       I was involved in the process;

       21       David White was there as well; and there were

       22       members of counsel, as well as additional forensic
Case 9:18-cv-80176-BB Document 548-4 Entered on FLSD Docket 06/01/2020 Page 5 of 15
                                    Confidential

                                                                         Page 62
        1       looking at the file and its structure itself?

        2             A.       That is one way to look at it, yes.

        3             Q.       Okay.    Outside of reviewing metadata,

        4       would you have done anything else with the file

        5       itself?

        6             A.       As I mentioned, more than just the

        7       metadata, is looking at the actual content of the

        8       file with any sort of header, body attachment.              I

        9       don't necessarily consider that metadata, but it is

       10       content and potentially relevant information.

       11             Q.       So you would have reviewed metadata and

       12       the contents of the file.

       13                      Is there anything -- is that a fair

       14       characterization of two of the things you would

       15       have done?

       16             A.       Among others, yes.

       17             Q.       Did Dr. Edman review the metadata and

       18       the contents of the files he opined upon?

       19             A.       Based on his reports, he appears to've

       20       looked at certain pieces of metadata within those

       21       documents, yes.

       22             Q.       And I'm just talking -- I'm not talking
Case 9:18-cv-80176-BB Document 548-4 Entered on FLSD Docket 06/01/2020 Page 6 of 15
                                    Confidential

                                                                         Page 63
        1       about the eventual opinions he offered.

        2                      Is there anything inaccurate in

        3       Dr. Edman's report relating to his

        4       characterizations of the metadata and the content

        5       of the files?

        6             A.       Again, I wasn't in my report

        7       determining whether or not his facts were accurate.

        8       I was opining on his methodology and the

        9       conclusions that he comes based on those facts as

       10       it relates to specifically metadata and the content

       11       of a file.

       12                      There were certain items related to IP

       13       addresses and others that I think are kind of a

       14       separate issue.

       15             Q.       Let me -- so you have no opinion on

       16       whether or not the -- Dr. Edman extracted the

       17       metadata correctly from the file?

       18             A.       In my report, I wasn't opining on that,

       19       no.

       20             Q.       And I'm not even -- I'm not looking at

       21       your report.

       22                      Did you analyze whether Dr. Edman
Case 9:18-cv-80176-BB Document 548-4 Entered on FLSD Docket 06/01/2020 Page 7 of 15
                                    Confidential

                                                                         Page 64
        1       reviewed the metadata correctly?

        2             A.       I did not, no.

        3             Q.       So sitting here today, you don't know

        4       whether or not Dr. Edman reviewed the -- accurately

        5       extracted the metadata from the files

        6       produced -- the files he opines on?

        7             A.       From reviewing the exhibits, you know,

        8       I can make some determination on the fact that --

        9       based on what sort of metadata he is pulling out

       10       and what sort of information he is extracting.

       11       Beyond that, I did not make a definitive conclusion

       12       on whether that was performed correctly in terms of

       13       actually extracting the data.

       14             Q.       And you haven't formed any opinion

       15       whether he's done that incorrectly?

       16             A.       I don't have an opinion either way.

       17             Q.       Okay.    So you would have reviewed the

       18       metadata, the contents of the file.

       19                      The next thing you would have done --

       20       is it fair to say -- chain of custody?

       21             A.       Correct, that is one thing.         Sure.

       22             Q.       Okay.    Outside of metadata, contents of
Case 9:18-cv-80176-BB Document 548-4 Entered on FLSD Docket 06/01/2020 Page 8 of 15
                                    Confidential

                                                                         Page 65
        1       the file, chain of custody, what else would you

        2       have done?

        3             A.       Understanding -- and by "chain of

        4       custody," I mean, the historical significance of a

        5       file beyond just the actual are we into forensic

        6       process and the methodology of chain of custody,

        7       which is typically documenting how something was

        8       collected.     But beyond that, we're looking at

        9       historical use of a document, how it came to be.

       10       All that is best forensic approach and something

       11       that we have to consider when analyzing a

       12       document.

       13             Q.       What do you mean by "historical use of

       14       a document"?

       15             A.       So as an example, if I get a document

       16       from someone and I don't understand how that -- the

       17       background of that document, I just analyze it as

       18       is, my conclusion might be potentially incorrect or

       19       the possibility of a conclusion that I come to

       20       might be incorrect simply because I don't

       21       understand how that document came to be.             But if

       22       someone is able to tell me, Oh, this document has
Case 9:18-cv-80176-BB Document 548-4 Entered on FLSD Docket 06/01/2020 Page 9 of 15
                                    Confidential

                                                                         Page 66
        1       gone through four different e-mail systems and been

        2       scanned and OCR'd, that's a completely different

        3       situation and something where we have to take the

        4       conclusions of the data that we're seeing in a

        5       document in a different light.

        6             Q.       So you would've reviewed -- in your --

        7       what you would have done -- correct me if I'm

        8       wrong -- is, I suppose, interviewed the person that

        9       the document came from?

       10             A.       No, not necessarily interviewed, but,

       11       certainly, tried to determine the best -- to the

       12       extent that information is available and exists,

       13       how it was collected, where it came from and any

       14       sort of other historical information we can find

       15       out about it.

       16             Q.       And how would you find out that

       17       information besides -- I mean, we talked about

       18       metadata content.

       19                      I'm trying to understand -- it seems

       20       there's this additional layer analysis you would

       21       have performed, which is the context of the

       22       document.
Case 9:18-cv-80176-BB Document 548-4 Entered on FLSD Docket 06/01/2020 Page 10 of 15
                                     Confidential

                                                                         Page 67
         1                     Outside of a chain of custody review,

         2      how else would you have determined the historical

         3      context of a document?

         4            A.       It depends on the document and what

         5      information might be available.

         6            Q.       Let's talk about the documents that

         7      Dr. Edman analyzed.

         8                     What would you have done in relation to

         9      the documents Dr. Edman analyzed from the

       10       historical context?

       11             A.       Sure.

       12                      So if there was a document that we

       13       could determine was collected from a certain device

       14       and we know that that device had, say, a label on

       15       it that indicated that it was belonging to a

       16       company or potentially a former employee at that

       17       company, that could -- that context could change

       18       the conclusions that we draw from our analysis of

       19       that document.

       20             Q.       What -- you collected some of

       21       Dr. Wright's documents in this case, correct?

       22             A.       I collected some of his -- some of the
Case 9:18-cv-80176-BB Document 548-4 Entered on FLSD Docket 06/01/2020 Page 11 of 15
                                     Confidential

                                                                         Page 68
         1      devices in his possession, yes.

         2            Q.       What would you have done to determine

         3      the authenticity of those documents, besides

         4      reviewed their content and metadata?

         5            A.       As I mentioned, I would look to the

         6      historical collection documentation that we have

         7      that might indicate other additional information

         8      about that document or the device where it was

         9      collected from.

       10             Q.       For the devices that you collected,

       11       what additional historical information can you tell

       12       us about those devices?

       13             A.       It depends on the device.         I would have

       14       to review collection documentation to determine

       15       exactly what was there, but, like I said, things

       16       such as labels on the device, papers inside the

       17       laptop lid, other information like that.

       18             Q.       "Papers inside the laptop lid."

       19                      How would papers inside the laptop lid

       20       give you any information about electronic device --

       21       files stored within the laptop?

       22             A.       It potentially could, because it's --
Case 9:18-cv-80176-BB Document 548-4 Entered on FLSD Docket 06/01/2020 Page 12 of 15
                                     Confidential

                                                                         Page 69
         1      it's common for, say, an IT person when they're --

         2      say, if you take a laptop from someone and you put

         3      some identifying information about that laptop or

         4      who it came from, you can put that on a label or a

         5      piece of paper and attach that to the device.

         6      That's something that's certainly common and for

         7      us, as forensic examiners, might yield additional

         8      information that might flavor and provide context

         9      to our conclusion.

       10             Q.       Is it ever possible to determine the

       11       authenticity of a document from the metadata and

       12       contents of the document alone?

       13             A.       Can you -- can you clarify for me what

       14       you mean by "inauthentic" or "inauthenticity"?

       15             Q.       What's your definition of

       16       "inauthenticity"?

       17             A.       It would be something that's been

       18       altered for the purposes of deceit, essentially

       19       kind of a synonym for forgery.

       20             Q.       So in your definition of

       21       "inauthenticity," you're assuming that there needs

       22       to be a layer of deceit involved in order to make a
Case 9:18-cv-80176-BB Document 548-4 Entered on FLSD Docket 06/01/2020 Page 13 of 15
                                     Confidential

                                                                         Page 70
         1      determination of inauthenticity?

         2            A.       In my experience and my expert opinion,

         3      the use of the word "forgery" or "inauthentic"

         4      implies intent, and attempting to state intent

         5      based on the contents of a single file alone, in my

         6      opinion, is unreasonable and not something I would

         7      do.   I think you would need additional data points

         8      in order to perform that.

         9            Q.       If so -- and so -- okay.         I understand.

       10                      What word would you use to describe a

       11       file that has been altered but that you don't

       12       necessarily know the intent of that alteration?

       13             A.       I think one possibility you could say

       14       is that that document has been modified.

       15             Q.       The document has been modified.

       16                      If Dr. Edman used the word "modified"

       17       instead of "manipulated" in his report, would you

       18       have any issues with the opinions he's offering?

       19             A.       Again, I understand that Dr. Edman is

       20       offering an opinion, but in my experience, having

       21       the existence of a certain item of metadata that

       22       might indicate modification is not enough to make a
Case 9:18-cv-80176-BB Document 548-4 Entered on FLSD Docket 06/01/2020 Page 14 of 15
                                     Confidential

                                                                         Page 71
         1      definitive conclusion of modifications -- simply

         2      don't understand who made that modification, how it

         3      was done, when it was done -- potentially that

         4      might be available -- but to state that something

         5      as a definitive conclusion has been modified

         6      instead of just a possibility, that's something I

         7      would not do.

         8            Q.       Have you reviewed the documents

         9      Dr. Edman analyzed to determine whether or not they

       10       were modified?

       11             A.       Based on my examination of the

       12       exhibits, I can determine that there potentially

       13       could be markers of modification, but to state that

       14       as an indication of forgery or inauthenticity or

       15       even a definitive conclusion of modification rather

       16       than just a possibility, I think is what this comes

       17       down to.

       18             Q.       Are there any documents you reviewed

       19       that you can, sitting here today, say were not

       20       modified, in your opinion?

       21             A.       I don't have an opinion on that one way

       22       or another.
Case 9:18-cv-80176-BB Document 548-4 Entered on FLSD Docket 06/01/2020 Page 15 of 15
                                     Confidential

                                                                         Page 72
         1            Q.       You don't have an opinion on whether or

         2      not any of the documents that Dr. Edman reviewed

         3      were modified?

         4            A.       Again, because that's not what the

         5      purpose of my rebuttal report was, I did not

         6      analyze those documents to determine whether or not

         7      the metadata that was being indicated is actually

         8      the result of a modification or not.            I was merely

         9      looking at the methodology and the conclusions

       10       drawn from those facts.

       11                      I think it's a possibility of what's

       12       being seen but not a definitive conclusion.

       13             Q.       It's possible that the documents that

       14       Dr. Edman cited to were modified?

       15             A.       It's possible, yes.

       16             Q.       It's possible they were manipulated?

       17             A.       Again, "manipulation" implies intent,

       18       so it's -- I'm --

       19             Q.       I'm asking is it possible.

       20             A.       In the realm of possibility, yes, that

       21       is a possible explanation.

       22             Q.       Is it possible that the documents that
